This cause comes on to be heard upon the motion of the Attorney General to dismiss the appeal in the above entitled proceeding for the following reasons:
(1) The appeal is frivolous.
(2) The plaintiffs in error have not filed brief within the time prescribed by law or by the rules of this court.
In support of this motion the Attorney General shows that heretofore the Industrial Commission entered an order in the matter then pending before it, entitled "Jack Bishop, Claimant, v. Superior Smokeless Comal  Mining Company and Consolidated Underwriters"; that thereafter the petitioners herein appealed from said order to the Supreme Court, and thereafter the Supreme Court passed upon said appeal, affirming the order of the Industrial Commission; that thereafter, upon the affirmation of said award in the said original cause, the industrial Commission did in accordance with the decision of the Supreme Court enter an order to the effect that a lump sum should be paid by the Superior Smokeless Coal  Mining Company and the Consolidated Underwriters to the claimant, Jack Bishop, in the sum of $6,556.97.
That from said last order of the Industrial Commission the plaintiffs in error have appealed the second time to the Supreme Court, asking that the said order heretofore made be vacated, set aside, and held for naught for the reason stated in the petition filed herein. Wherefore the Attorney General pray that the second appeal be dismissed and the case be remanded that justice may be done this injured claimant.
We think this motion should be sustained upon the showing made by the Attorney General.
It is so ordered.
JOHNSON, V. C. J. and McNEILL, KENNAMER, NICHOLSON, and BRANSON, JJ., concur. *Page 41